IN THE SUPREME COURT OF THE STATE OF NEVADA


                   LEO ERICK RAMSUNDAR,                                     No. 82458
                   Appellant,
                   vs.
                   THE STATE OF NEVADA,
                   Respondent.                                               FILE



                                    ORDER OF REVERSAL AND REMAND
                               This is a pro se appeal from a district court order denying a
                   postconviction petition for a writ of habeas corpus. Eighth Judicial District
                   Court, Clark County; Carli Lynn Kierny. Appellant Leo Erick Ramsundar
                   argues that the district court erred in denying the petition as procedurally
                   barred. We reverse and remand.'
                               In his petition, Ramsundar claimed that he was entitled to
                   credit for time served for presentence incarceration during the period of
                   January 30, 2018, through January 7, 2020. He claimed that his appellate
                   counsel was ineffective in this regard. The district court denied the petition
                   as procedurally barred by NRS 34.810(1)(a).



                         "We have considered the pro se brief filed by appellant and given
                   respondent an opportunity to file a response. NRAP 46A(c). Respondent
                   has not filed an answering brief or otherwise responded to this court's order.
                   We conclude that oral argument is not warranted. NRAP 34(f)(3). This
                   appeal therefore has been decided based on the pro se brief and the record.
                   Id.



SUPREME COURT
        Of
      NEVADA
                                                                              12 -131'101
(0) I 947A   400

                                                                                                    1
            A claiin kr additional presentence credits is a claim challenging
the validity of the judgment of conviction and sentence that must be raised
on direct appeal or in a postconviction petition for a writ of habeas corpus
in compliance with NRS Chapter 34. Griffin v. State, 122 Nev. 737, 744,
137 P.3d 1165, 1169 (2006). A petitioner who has pleaded guilty may argue
that his counsel was ineffective for failing to seek or challenge the amount
of presentence credits. See id. at 740, 746, 137 P.3d at 1167, 1170-71 (noting
that petitioner had pleaded guilty and concluding that petitioner may seek
presentence credit through a postconviction habeas action).
            Ramsundar timely filed the petition here. See NRS 34.726(1).
The district court erred in concluding that NRS 34.810(1)(a) barred
Ramsundar's ineffective-counsel claim for presentence credit. See Gonzales
v. State, 137 Nev., Adv. Op. 40, 492 P.3d 556, 562 (2021) (recognizing that
a defendant who has pleaded guilty may assert that counsel provided
ineffective assistance at sentencing). Further, the district court clearly
erred in finding that Ramsundar's petition was bare; Ramsundar
specifically alleged the claim and the dates for which he sought credit for
time served. See Lader v. Warden, 121 Nev. 682, 686, 120 P.3d 1164, 1166
(2005) (reviewing district court factual findings for support by substantial
evidence and clear error). The record shows that Ramsundar received
presentence credit in another case for a portion of the period for which he
seeks credit and to which this sentence is consecutive, but that does not
account for the entire time that he was in presentence incarceration. NRS
176.055(1) (providing that a defendant is entitled to credit for time actually
spent in confinement before conviction). The district court should have




                                      2
                  determined whether Ramsundar was entitled to additional presentence
                  credit. Accordingly, we
                                 ORDER the judgment of the district court REVERSED AND
                  REMAND this matter to the district court for proceedings consistent with
                  this order.2




                                            P rraguirre


                                             , J.                                   Sr.J.
                  Cadish




                  cc:   Hon. Carli Lynn Kierny, District Judge
                        Leo Erick Ramsundar
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk




                        2 The Honorable Mark Gibbons, Senior Justice, participated in the
                  decision of this matter under a general order of assignment.



SUPREME COURT
      OF
    NEVADA
                                                          3
(0) 1947A eallo